      Case 3:20-cv-00410-MEM-KM Document 43 Filed 03/01/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 SAMUEL UNTERBERG,

                     Plaintiff,                 CIVIL ACTION NO. 3:20-CV-00410

        v.
                                                        (MANNION, J.)
 JUSTIN MAGLUILO, et al,                              (MEHALCHICK, M.J.)

                     Defendants.



                                       ORDER

      AND NOW, this 1st day of March, 2021, IT IS HEREBY ORDERED that the PSP

Defendants are to produce all disputed documents with no protective order implemented at

this time. PSP Defendants’ objections to production due to the work product doctrine are

overruled.




                                                      s/ Karoline Mehalchick
                                                      KAROLINE MEHALCHICK
                                                      United States Magistrate Judge
